Case 20-31628-sgj7 Doc 9 Filed 06/11/20

co. FILE DEPT. CLOCK NUMBER

676

 

 

 

 

° 8GJ 000182 000300 XNS5OX 0015349927 i
' SOLSTICE SENIOR LIVING AT GRAPEVINE
2800 POOL ROAD
GRAPEVINE, TX 76051
Filing Status: Married filing folntly
Exemptions/Allowances:
Federal: Standard Withholding Table
Earnings tate other/hours this portod year to date
Ot Prem Wk 1 , 44.22 44,22
Ot Prem Wk 2 7.81 7.81
Regular . 31.2500 83. 33 2,604.06 2,604.06
Gross Payor sey es6 2,656.09
Deductions _Statutory
Federal Income Tax -115 .78 115.78
Soclal Security Tax -164 .68 164.68
Medicare Tax -38 .51 38.51
Your federal taxable wages this period are
$2,656.09
> TotalSource
AProfessional Employer Organization
5800 Windward Parkway
Alpharetta, GA 30005.
Pay to the

order of:

  

Wells Fargo Bank, N.A. = =
iit cangeas Ac “ a a
Anstin, TX 7371 sa

   

MARK ANTHONY WILLIAMS

Earnings Statement

Entered 06/11/20 16:31:57 Page 1 of 6

A?

Perlod Beginning:  — 02/16/2020.
Perlod Ending: 02/29/2020
Pay Date: 03/06/2020

MARK ANTHONY WILLIAMS
1400 RUSTIC TIMBERS
FLOWER MOUND TX 75028

Other Benefits and

 

 

 

Information this period total to date
Ot Hrs Wk1 2.83
Ot Hrs Wk2 0.50
Ot Prem Wk 1 15.63
Ot Prem Wk 2 15.62
Total Work Hrs 83.33
Deposits
Account No. 00000072
Transit/ABA WOOK 100K
Pending
mportant_ Notes ii:
io TotalSource, [nc.A Professional Employer Organization

10200 Sunset Drive, Miami, FL 33173

"1-800-554-1802

BASIS OF PAY: NA .

YOUR BANK WAS NOTIFIED OF YOUR REQUEST FOR DIRECT
DEPOSIT. IT WILL BEGIN AFTER ACCOUNT VERIFICATION.

Additional _Tax Withholding Information

* Taxable Marital Status:

™: Married
Exemptions/Allowances:
™ No State Income Tax

One ADP, uD

9GU 80-477/N222

Payroll check number: 0015348327
Pay date:

   

 
~

Case 20-31628-sgj7 Doc 9 Filed 06/11/20 Entered 06/11/20 16:31:57 Page 2 of 6

   

 

 

 

 

 

wt “ g . ‘ .
a 00 Earnings Statement | AA)
‘SOLSTICE SENIOR LIVING AT GRAPEVINE Period Beginning: 03/01/2020 :
2300 POOL ROAD / Se Period Ending: 03/15/2020
GRAPEVINE, TX 76051 Pay Date: 03/20/2020
Fu Status: Marted. fing jotntl MARK ANTHONY WILLIAMS
“Filing 8: - filing :
Exe ; . 1400 RUSTIC TIMBERS
aa ‘Sandard. Withholding Table FLOWER MOUND TX 75028
Eamings fate otharfhours _—this._ period year to date . Other Benefits and
Ot Prem Wk 2 5.16 12.97 Information this period total to date
Regular 31,2500 71,73 2,241.56 4,845.62 Ot Hrs Wk2 0.33 i
Ot Prem Wk 1 aeetTent 44.22 Ot Prem Wk 2 ' 15.64
Grea PAR See 446:
CIOS SERN eee 4,902.81 Total Work Hrs 71.73
‘Deductions _ Statutory .
“Federal Income Tax 66 .65 182.43  {mportant Notes

ADP TotalSource, [nc.A Professional Employer Organization
10200 Sunset Orive, Miami, FL 33173
1-800-654-1802

"'Soclal Security.Tax ss -189. 29 303.97
71.09

2,008.20 GASIS OF PAY: NA

 

Additional Tax Withholding Information
Taxable Marital Status: aa

 

TX: Married
» . Exemptions/Allowances: .
Your federal taxable wages this period are ™% No State tncome Tax
$2,246.72
| Ome ADR Us
an £22 TotalSource. Advice number: 00000120001
- __ AProfessional Employer Organizasion Pay date:, a & 03/20/2020
5600 Windward Parkway ay BS,
Alpharetta, GA 30005 . a= =
, 4 3S
. &€ 45" Do,
Deposited to the account of”. aS = account number____transit_ ABA ‘ameunt
: MARK ANTHONY WILLIAMS = | =. = > 3000x0072 OOK 00K: "$2,008.20
am Gee ~
. eB
ik, | : ae
ae
“3 3 =" NON-NEGOTIABLE
= , ; : :

ee ns TD
Case 20-31628-sgj7 Doc 9 Filed 06/11/20 Entered 06/11/20 16:31:57 Page 3 of 6

 

Earnings Statement A>)

SOLSTICE SENIOR LIVING AT GRAPEVINE Period Beginning: 03/16/2020

2300 POOL ROAD Perlod Ending: 03/31/2020
GRAPEVINE, TX 76051 Pay Date: 04/07/2020

MARK ANTHONY WILLIAMS
Filing Status: Married filing jointly

 

 

   
 
 

 

 

 

Eyenpie ai Niomanices: 1400 RUSTIC TIMBERS
Federal: Standard Withholding Table FLOWER MOUND TX 75028
Earnings rate other/hours thls period year to date Other Benefits and
Ot Prem Wk 1 28.44 72.66 Information this period total to date
Ot Prem Wk 2 1.09 14.06 Ot Hrs Wk1 1.82
Regular ee 31.2500 97.79 3,055.94 7,901.56 Ot Hrs Wk2 0.07
Gros 7,988.28 Ot Prem Wk 1 15.63
Ot Prem Wk 2 15.57
Deductions _ Statutory Total Work Hrs 97.79
Federal Income Tax -167 .30 349.73
Social Security Tax -191 .30 495.27
Medicare Tax -44 74 115,23. /mportant. Notes

ADP TotalSource, Inc.,A Professional Employer Organization
10200 Sunset Drive, Miami, FL 33173
4,690.33 1-800-554-1802

 

 

BASIS OF PAY: NA

Additional Tax Withholding Information

 

tus:
Your federal taxable wages this period are bags marae! pai
$3,085.47 Exemotions/Al sing
™: No State Income Tax

Om apr, uc

FS? TotalSource

 
  
   
   
  

 

 

 

ee Sener, Advice number: 00000140001

A Professional Employer Organization . 04/07/2020

5800 Windward Parkway

Alpharetta, GA 30005
Deposited to the account of = account number transit_ ABA amount_
MARK ANTHONY WILLIAMS ~o0x0072 OK KHOK $2,682.13

NON-NEGOTIABLE
Case 20-31628-sgj7 Doc 9 Filed 06/11/20 Entered 06/11/20 16:31:57 Page 4 of 6

 

Earnings Statement A>)

SOLSTICE SENIOR LIVING AT GRAPEVINE Period Beginning: 04/01/2020
2300 POOL ROAD Period Ending: 04/15/2020
GRAPEVINE, TX 76051 Pay Date: 04/22/2020

MARK ANTHONY WILLIAMS

 

 

 

 

 

 

 

  
 

 
    

 
 

Filing Status: Married filing jointly 1400 RUSTIC TIMBERS
Exemptions/Allowances:
Federal: Standard Withholding Table FLOWER MOUND TX 75028
Earnings rate other/hours _this_pariod year to date Other Benefits and
Regular 31.2500 86.14 2,691.88 10,593.44 Information this period total to date
Ot Prem Wk 1 72.66 Total Work Hrs 86.14
Ot Prem Wk 2 14.06
TOON Important_Notes
ADP TotalSource, Inc.,A Professional Employer Organization
Deductions _ Statutory 10200 Sunset Drive, Miami, FL 33173
Federal Income Tax -52 .63 402.36 1-800-554-1802
Social Security Tax -132 .06 627.33
Medicare Tax -30 .88 146.71 BASIS OF PAY: NA
Other Additional Tax Withholding Information
Medical -523 .57* 523.57 Taxable Marital Status:
be TX: Married
Ts Dental -30 oo 30.60 Esmee
Vision “7.83 7.83 T™: No State Income Tax
Checking -1 ,914.31 6,604.64

$0.00

* Excluded from federal taxable wages

Your federal taxable wages this period are
$2,129.88

Omeo ace, UD

Be £2? TotalSource Advice number: 00000170001
A Professional Employer Organization 04/22/2020

5800 Windward Parkway
Alpharetta, GA 30005

          
  
 

   

Deposited _ to the account _of

 

WON 000K $1,914.31

NON-NEGOTIABLE

 
Case 20-31628-sgj7 Doc 9 Filed 06/11/20

    

SOLSTICE SENIOR LIVING LLC
SOLSTICE SENIOR LIVING AT GRAPEVINE
2333 STATE ST., SUITE 300

CARLSBAD, CA 92008

Filing Status: Married filing jointly
Exemptions/Allowances:
Federal: Standard Withholding Table

 

 

   

 

 

 

Earnings rate other/hours this period year to date
Ot Prem Wk 1 74.53 147.19
Ot Prem Wk 2 177.34 191.40
Regular 31.2500 107.36 3,355.00 13,948.44
Gross 3,606. 87 14,287.03
Deductions _ Statutory
Federal Income Tax ~162 .43 564.79
Social Security Tax -188 .78 816.11
Medicare Tax 44.15 190.86
Other
Medical -523 .57* 1,047.14
Ts Dental -30 .60* 61.20
Vision -7 .83" 15.66
9,254.15

 

 

 

 

* Excluded from federal taxable wages

Your federal taxable wages this period are
$3,044.87

FX? TotalSource

ecm
A Professional Employer Organization

5800 Windward Parkway
Alpharetta, GA 30005

Deposited to the account_of

 

MARK ANTHONY WILLIAMS

    

Entered 06/11/20 16:31:57 Page 5of 6

A?

Earnings Statement

Period Beginning: 04/16/2020
Perlod Ending: 04/30/2020
Pay Date: 05/07/2020

MARK ANTHONY WILLIAMS
1400 RUSTIC TIMBERS
FLOWER MOUND TX 75028

Other Benefits and

 

Information this period total to date
Ot Hrs Wk1 4.77
Ot Hrs Wk2 11.35
Ot Prem Wk 1 15.62
Ot Prem Wk 2 15.62
Total Work Hrs 107.36

Important Notes
ADP TotalSource, Inc.,A Professional Employer Organization

10200 Sunset Drive, Miami, FL 33173
1-800-554-1802

BASIS OF PAY: NA

Additional Tax Withholding Information
Taxable Marital Status:

TX: Married
Exemptions/Allowances:
TX: No State Income Tax

Omeo Aor, UC

 

Advice number: 00000190001

Pay date. 2 2 05/07/2020
transit_ABA __amount_
WOOK XXX $2,649.51

NON-NEGOTIABLE
Case 20-31628-sgj7 Doc 9 Filed 06/11/20

 

Earnings Statement

Entered 06/11/20 16:31:57 Page 6 of 6

A?

SOLSTICE SENIOR LIVING LLC
SOLSTICE SENIOR LIVING AT GRAPEVINE
2333 STATE ST., SUITE 300

CARLSBAD, CA 92008

Filing Status: Married filing jointly
Exemptions/Allowances:
Federal: Standard Withholding Table

 

 

 

 

 

 

Earnings rate other/hours this perlod year to date
Ot Prem Wk 1 37.97 185.16
Regular 31.2500 78.38 2,449.38 16,397.82
Ot Prem Wk 2 191.40
16,774.38
Deductions _Statutory
Federal Income Tax -28 .09 592.88
Social Security Tax -119 .37 935.48
Medicare Tax -27 .92 218.78
Other
Medical -523 .57* 1,570.71
Ts Dental -30 .60* 91.80
Vision -7 .83* 23.49
11,004.12

 

 

* Excluded from federal taxable wages

Your federal taxable wages this period are
$1,925.35

FS? TotalSource

A Professional Employer Organization

5800 Windward Parkway
Alpharetta, GA 30005

Deposited to the account_of
MARK ANTHONY WILLIAMS

  

Perlod Beginning: 05/01/2020
Period Ending: 05/15/2020
Pay Date: 05/22/2020

MARK ANTHONY WILLIAMS
1400 RUSTIC TIMBERS
FLOWER MOUND TX 75028

Other Benefits and

 

Information this period total to date
Ot Hrs Wk1 2,43
Ot Prem Wk 1 15.63
Total Work Hrs 78.38

Important Notes

ADP TotalSource, Inc.,A Professional Employer Organization
10200 Sunset Drive, Miami, FL 33173

1-800-554-1802

BASIS OF PAY: NA

Additional Tax Withholding Information
Taxable Marital Status:

TX: Married
Exemptions/Allowances:
TX: No State Income Tax

Om abe, uc

    
   
 

Advice number: 00000210001

Pay date == 05/22/2020

account number transit ABA amount
100Kx0072 OOK XXX $1,749.97

NON-NEGOTIABLE
